Citation Nr: 9921579	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-29 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral flat feet.

2.  Entitlement to a disability rating in excess of 10 percent 
for osteoarthritis of the left knee, status post meniscectomies.

3.  Entitlement to an initial compensable disability rating for 
osteoarthritis of the right knee.

4.  Entitlement to a compensable disability rating for 
osteoarthritis of the right ankle.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from July 1974 to April 1984 that has 
not been verified and from April 1984 to June 1987 that has been 
verified.  These matters come to the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted entitlement to service connection for 
osteoarthritis of the right knee as secondary to the service-
connected left knee disability, and assigned a noncompensable 
rating for the disorder.  The RO also denied entitlement to a 
compensable disability rating for osteoarthritis of the right 
ankle.  The veteran has perfected an appeal of the rating 
initially assigned for the right knee disability, and the denial 
of a compensable rating for the right ankle disability.  The 
issues of entitlement to higher disability ratings for the right 
knee and right ankle disabilities will be addressed in the remand 
portion of this decision.

In a June 1996 rating decision the RO denied entitlement to a 
disability rating in excess of 10 percent for the left knee 
disorder.  Although the issue of an increased rating for the left 
knee disorder was included in a June 1996 statement of the case, 
that inclusion was premature, in that the veteran had not yet 
submitted a notice of disagreement with the denial of an 
increased rating for the left knee disability.  The veteran was 
notified of the June 1996 decision at the time it was rendered, 
and in his June 1996 VA Form 9 pertaining to the September 1994 
rating decision he expressed disagreement with the denial of an 
increased rating for the left knee disorder.

The June 1996 VA Form 9 constitutes a notice of disagreement with 
the June 1996 denial of an increased rating for the left knee 
disability.  The veteran was provided a supplemental statement of 
the case in July 1996 that included that issue, but he did not 
submit a substantive appeal in response to the July 1996 
supplemental statement of the case.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.302 (1998).

In a March 1999 statement the veteran's representative included 
as an issue on appeal the veteran's entitlement to an increased 
rating for the left knee disability, and this issue was certified 
to the Board as being in appellate status.  The representative's 
statement could be interpreted as a substantive appeal, but the 
RO has not determined whether the appeal was timely filed.  The 
Board is precluded from making that determination in the first 
instance.  See Marsh v. West, 11 Vet. App. 468 (1998).  The issue 
of entitlement to an increased rating for the left knee 
disability will, therefore, also be addressed in the remand 
portion of this decision.

In an August 1996 rating decision the RO denied entitlement to 
service connection for flat feet, claimed as fallen arches.  The 
veteran has perfected an appeal of the August 1996 decision.


FINDING OF FACT

The claim of entitlement to service connection for bilateral flat 
feet is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral flat 
feet is not well grounded.  38 U.S.C.A. § 5107 (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show that on entry into 
active service in February 1974, examination revealed that he had 
second degree flat feet.  No further complaints or clinical 
findings pertaining to flat feet are documented in the service 
medical records, including several periodic examinations.  In 
December 1986 he was given shoe inserts, but the reason for 
providing the inserts is not shown.

In conjunction with his May 1987 separation examination the 
veteran complained of pain in the left knee, the right ankle, and 
the low back, but he made no reference to any problems related to 
flat feet.  The report of the May 1987 examination indicates that 
no abnormality of the feet was found on examination.

The report of a January 1989 VA examination shows that the 
veteran stood with good arches, with the feet in neutral 
position.

A June 1995 VA treatment record indicates that the veteran had a 
history of bilateral knee pain and multiple right ankle sprains, 
and that his gait was affected by decreased ankle movement due to 
tight heel cords, with pain in and below the medial joint spaces 
of the knees.  At that time custom molded arch supports and shoes 
were prescribed, as well as physical therapy for strengthening 
the ankles and stretching the heel cords.  In September 1995 the 
custom molded arch supports and shoes were modified to prevent 
rollover.  An October 1985 treatment note shows that he had been 
seen previously for knee and ankle pain, and that he was waiting 
for custom shoes to be fabricated.  The VA treatment records make 
no reference to flat feet.




In his September 1996 notice of disagreement the veteran stated 
that he must not have had fallen arches when he entered service, 
otherwise he would not have passed his entrance examination.  He 
claimed to have received treatment for a foot problem in 1976 or 
1977, and to have been given shoe inserts while in service.  He 
also claimed to currently have fallen arches.

Criteria

The threshold question that must be resolved with regard to the 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. Brown, 9 
Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied, 118 S.Ct. 2348 (1998).  

A well grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of the 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet this 
statutory burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

In order for a claim for service connection to be well grounded, 
there must be a medical diagnosis of a current disability, 
medical or lay evidence of the incurrence or aggravation of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Alternatively, the second and third elements can be satisfied by 
evidence showing that a disorder was noted during service or any 
applicable presumptive period, evidence of post-service 
continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, if 
the claim for service connection pertains to a disease rather 
than the residuals of an injury, a well-grounded claim can be 
established by evidence showing a chronic disease in service or 
during any applicable presumptive period and present disability 
from that disease.  See Savage v. Gober, 10 Vet. App. 488, 495-
497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  Therefore, if the 
determinant issue is one of medical etiology or a medical 
diagnosis, competent medical evidence is generally required to 
make the claim well grounded.  See Grottveit, 5 Vet. App. at 93.  
A lay person is, however, competent to provide evidence of an 
observable condition during and following service.  Savage, 10 
Vet. App. at 496.  

If the claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a disease or 
injury in service and continuity of the disorder following 
service.  Medical evidence is required, however, to show a 
relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 296 
(1999).  

In determining whether the claim is well grounded, the evidence 
is generally presumed to be credible.  See Arms v. West, 12 Vet. 
App. 188 (1999).

The United States Court of Appeals for Veterans Claims (formerly 
the Court of Veterans Appeals) (Court) has held in a long line of 
cases that if the veteran fails to submit a well-grounded claim, 
VA is under no duty to assist him in any further development of 
the claim.  38 U.S.C.A. § 5107(a); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); see also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

The veteran's representative contends that, regardless of the 
Court's decisions pertaining to this issue, VA expanded its duty 
to assist the veteran in developing evidence to include the 
situation in which the veteran has not submitted a well-grounded 
claim.  Veterans Benefits Administration Manual M21-1, Part III, 
Chapter 1, 1.03(a), and Part VI, Chapter 2, 2.10(f) (1996).  
The veteran's representative further contends that the M21-1 
provisions indicate that the claim must be fully developed prior 
to determining whether the claim is well grounded, and requests 
that the claim be remanded in order to fulfill this duty to 
assist.  

In Morton v. West, No. 96-1517 (U.S. Vet. App. July 14, 1999), 
the Court held that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness are 
interpretive, in that they do not relate to whether a benefit 
will be allowed or denied, nor do they impinge on a benefit or 
right provided by statute or regulation.  The Court found that 
the Manual M21-1 provisions constituted "administrative 
directions to the field containing guidance as to the procedures 
to be used in the adjudication process," and that the policy 
declarations did not create enforceable rights.  The Court also 
found that interpretive provisions that are contrary to statutes 
are not entitled to deference, and that in the absence of a well-
grounded claim VA could not undertake to assist a veteran in 
developing the facts pertinent to the claim.

The Board is required to follow the precedent opinions of the 
Court, and the Court's holdings regarding VA's duty to assist the 
claimant are quite clear.  38 U.S.C.A. § 7269; see also Tobler v. 
Derwinski, 2 Vet. App. 8, 14 (1991).  The Board has determined, 
therefore, that, in the absence of a well-grounded claim, VA has 
no duty to assist the veteran in developing his case.

Although VA is under no duty to assist the veteran in the absence 
of a well-grounded claim, VA may, dependent on the facts of the 
case, have a duty to notify him of the evidence needed to support 
his claim.  38 U.S.C.A. § 5103; see also Robinette v. Brown, 
8 Vet. App. 69, 79 (1995).  

The veteran has not indicated the existence of any evidence that, 
if obtained, would make his claims well grounded.  VA has no 
further obligation, therefore, to notify him of the evidence 
needed to support his claims.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material of 
record in an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).


Analysis

The Board has reviewed the evidence of record and finds that the 
claim of entitlement to service connection for flat feet, claimed 
as fallen arches, is not well grounded.  The claim is not well 
grounded because it is not supported by medical evidence of a 
current disability, medical evidence showing that the pre-
existing disorder was aggravated by service, or evidence of a 
nexus between a current diagnosis and in-service aggravation.  
Caluza, 7 Vet. App. at 506.

Although the medical evidence indicates that the veteran was 
provided prescription shoes and inserts in 1995, the medical 
records indicate that they were provided due to problems with his 
knees and ankle, and make no reference to him having flat feet.  
The veteran's assertion that he has flat feet that were incurred 
in service is not probative because the veteran is not competent 
to provide evidence of a medical diagnosis.  Grottveit, 5 Vet. 
App. at 93.  

The veteran contends that his feet were normal on entering 
service, which assertion is rebutted by the report of the 
entrance examination showing that second degree flat feet were 
found on examination.  38 C.F.R. § 3.304(b).  He also claims to 
have received treatment for flat feet during service, which could 
be evidence of aggravation of the pre-existing disorder, but the 
service medical records are negative for any reference to flat 
feet.  As a lay person the veteran is competent to provide 
evidence of symptomatology, but he is not competent to provide 
evidence that requires medical knowledge.  Grottveit, 5 Vet. App. 
at 93.

There is no medical evidence showing that the veteran's flat feet 
were aggravated by service, and that a current medical diagnosis 
of flat feet is related to in-service aggravation.  As the 
veteran is not shown by competent medical evidence to have 
bilateral flat feet linked to his period of service on any basis, 
the Board has determined that the claim of entitlement to service 
connection for flat feet is not well grounded.

As the veteran's claim for service connection for bilateral flat 
feet is not well grounded, the doctrine of reasonable doubt has 
no application to his case.


ORDER

The claim of entitlement to service connection for flat feet is 
denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

As previously stated, the RO has not determined whether the 
veteran has filed a timely substantive appeal pertaining to the 
issue of entitlement to a disability rating in excess of 
10 percent for osteoarthritis of the left knee, status post 
meniscectomies.  This issue is being remanded to the RO for that 
determination.  Marsh, 11 Vet. App. at 468.

The veteran claims that his right knee and ankle disabilities 
warrant higher ratings than have been assigned.  The evidence in 
the case file indicates that he has received ongoing treatment 
for his disabilities from a VA medical center (MC), but the 
records of that treatment subsequent to April 1996 have not been 
obtained.  

In addition, the veteran has not been provided a VA orthopedic 
examination since May 1994, and that examination did not document 
all of the functional limitations resulting from the right knee 
and ankle disabilities.  

The Board finds, therefore, that an additional examination is 
warranted.  See Caffrey v. Brown, 6 Vet. App. 377 (1994) (the 
duty to assist includes the duty to conduct a thorough and 
contemporaneous medical examination); see also DeLuca v. Brown, 
8 Vet. App. 202 (1995) (an examination is not adequate for rating 
purposes unless all of the functional limitations in 38 C.F.R. 
§ 4.40 are considered).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims and to ensure full 
compliance with due process requirements, these issues are 
REMANDED to the RO for the following development:




1. The RO should make a determination of 
whether the veteran has timely perfected an 
appeal of the denial of entitlement to a 
disability rating in excess of 10 percent 
for osteoarthritis of the left knee, status 
post meniscectomies, and notify the veteran 
and his representative of that decision.  

If the veteran or his representative 
protests a determination that the appeal 
was not timely perfected, he should be 
provided a statement of the case on the 
issue of the timeliness of the appeal and 
be allowed the opportunity to submit a 
substantive appeal.  38 C.F.R. §§ 19.34, 
20.101.

2.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
inpatient and outpatient, VA and non-VA, 
who have treated the veteran for a right 
knee or right ankle disorder since April 
1996.  

After securing any necessary authorization 
or medical releases, the RO should obtain 
legible copies of the veteran's complete 
treatment reports from all sources whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

3.  The RO should arrange for a VA 
orthopedic examination of the veteran by an 
appropriate specialist to determine the 
nature and extent of severity of the 
symptoms of the right knee and ankle 
disabilities.  


The claims file, a copy of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1998), and a copy of this remand must 
be made available to and be reviewed by 
the VA examiner prior and pursuant to 
conduction and completion of the 
examination, and the examiner must 
annotate the examination report in this 
regard.  Any further indicated special 
studies must be conducted.  

The examiner should conduct a thorough 
orthopedic examination of the right knee 
and ankle and provide a diagnosis of any 
pathology found.  In examining the knees 
the examiner should document any limitation 
of motion, including any specific 
limitation of motion due to pain, expressed 
in terms of full extension being zero 
degrees.  The examiner should also describe 
any subluxation or instability, crepitance, 
or locking.  In examining the ankle the 
examiner should document any limitation of 
motion, including limitation of motion due 
to pain.

The examiner should also describe any 
functional loss pertaining to the knee or 
ankle, including the inability to perform 
normal working movements of the joints with 
normal excursion, strength, speed, 
coordination, and endurance.  

The examiner should also be asked to 
evaluate any functional loss due to pain or 
weakness, and to document all objective 
evidence of those symptoms, including 
muscle atrophy.  

In addition, the examiner should provide an 
opinion on the degree of any functional 
loss that is likely to result from a flare-
up of symptoms or on extended use and not 
limit his/her evaluation of disability to a 
point in time when the symptoms are 
quiescent.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations of 
symptoms.  The examiner should also be 
asked to provide an opinion on whether the 
veteran's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of knee 
or ankle pathology.  The examiner should 
provide the complete rationale for all 
opinions given.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are responsive 
to and in complete compliance with the 
directives of this remand and, if they are 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to an 
initial compensable disability rating for 
the right knee disability, and a 
compensable evaluation for the right ankle 
disability.  In determining the appropriate 
rating for the right knee disability, the 
RO should consider the applicability of 
"staged ratings".  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if otherwise in 
order.  By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action until 
he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

